Per Curiam.
By Ms plea of guilty, defendant was convicted of receiving and concealing stolen property, contrary to MCLA § 750.535 (Stat Ann 1971 Cum Supp § 28.803.) The people have filed a motion to affirm that conviction. GCR 1963, 817.5(3).
It is manifest that the questions presented, on which decision of the cause depends, are so unsubstantial as to need no argument or formal submission.
Defendant was not required to establish by his own testimony each of the elements of the offense. People v. Donald T. Moore (1970), 21 Mich App 150; People v. Melvin (1969), 18 Mich App 652; People v. Bartlett (1969), 17 Mich App 205. The record contains a factual basis for the truth of the plea. Bartlett, supra. The trial court did explain to defendant his right to a trial by jury. The court was under no obligation sua sponte to inquire whether defendant had previously offered out-of-court admissions or confessions. People v. Osterhout (1970), 25 Mich App 238. Finally, the assertion that defendant’s plea was involuntary because of unfulfilled plea-bargaining promises by the prosecuting attorney cannot be made for the first time on appeal. People v. Horvath (1970), 25 Mich App 649; People v. Minson (1970), 24 Mich App 692; People v. Dorner (1970), 24 Mich App 306; People v. Kenny Smith (1969), 20 Mich App 307.
Motion to affirm is granted.